
	
		II
		111th CONGRESS
		1st Session
		S. 76
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Native Hawaiian Health Care Improvement Act
		  to revise and extend that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Health Care
			 Improvement Reauthorization Act of 2009.
		2.Amendment to the
			 Native Hawaiian Health Care Improvement ActThe Native Hawaiian Health Care Improvement
			 Act (42 U.S.C. 11701 et seq.) is amended to read as follows:
			
				1.Short title; table of
				contents
					(a)Short
				TitleThis Act may be cited as the Native Hawaiian Health
				Care Improvement Act.
					(b)Table of
				ContentsThe table of contents of this Act is as follows:
						
							Sec. 1. Short title; table of
				  contents.
							Sec. 2. Findings.
							Sec. 3. Definitions.
							Sec. 4. Declaration of national Native
				  Hawaiian health policy.
							Sec. 5. Comprehensive health care master
				  plan for Native Hawaiians.
							Sec. 6. Functions of Papa Ola
				  Lokahi.
							Sec. 7. Native Hawaiian health
				  care.
							Sec. 8. Administrative grant for Papa
				  Ola Lokahi.
							Sec. 9. Administration of grants and
				  contracts.
							Sec. 10. Assignment of
				  personnel.
							Sec. 11. Native Hawaiian health
				  scholarships and fellowships.
							Sec. 12. Report.
							Sec. 13. Use of Federal Government
				  facilities and sources of supply.
							Sec. 14. Demonstration projects of
				  national significance.
							Sec. 15. Rule of
				  construction.
							Sec. 16. Compliance with Budget
				  Act.
							Sec. 17. Severability.
						
					2.Findings
					(a)In
				generalCongress finds that—
						(1)Native Hawaiians
				begin their story with the Kumulipo, which details the creation and
				interrelationship of all things, including the evolvement of Native Hawaiians
				as healthy and well people;
						(2)Native
				Hawaiians—
							(A)are a distinct
				and unique indigenous people with a historical continuity to the original
				inhabitants of the Hawaiian archipelago within Ke Moananui, the Pacific Ocean;
				and
							(B)have a distinct
				society that was first organized almost 2,000 years ago;
							(3)the health and
				well-being of Native Hawaiians are intrinsically tied to the deep feelings and
				attachment of Native Hawaiians to their lands and seas;
						(4)the long-range
				economic and social changes in Hawai'i over the 19th and early 20th centuries
				have been devastating to the health and well-being of Native Hawaiians;
						(5)Native Hawaiians
				have never directly relinquished to the United States their claims to their
				inherent sovereignty as a people or over their national territory, either
				through their monarchy or through a plebiscite or referendum;
						(6)the Native
				Hawaiian people are determined to preserve, develop, and transmit to future
				generations, in accordance with their own spiritual and traditional beliefs,
				their customs, practices, language, social institutions, ancestral territory,
				and cultural identity;
						(7)in referring to
				themselves, Native Hawaiians use the term Kanaka Maoli, a term
				frequently used in the 19th century to describe the native people of
				Hawai’i;
						(8)the constitution
				and statutes of the State of Hawai'i—
							(A)acknowledge the
				distinct land rights of Native Hawaiian people as beneficiaries of the public
				lands trust; and
							(B)reaffirm and
				protect the unique right of the Native Hawaiian people to practice and
				perpetuate their cultural and religious customs, beliefs, practices, and
				language;
							(9)at the time of
				the arrival of the first nonindigenous people in Hawai'i in 1778, the Native
				Hawaiian people lived in a highly organized, self-sufficient, subsistence
				social system based on communal land tenure with a sophisticated language,
				culture, and religion;
						(10)a unified
				monarchical government of the Hawaiian Islands was established in 1810 under
				Kamehameha I, the first King of Hawai'i;
						(11)throughout the
				19th century until 1893, the United States—
							(A)recognized the
				independence of the Hawaiian Nation;
							(B)extended full and
				complete diplomatic recognition to the Hawaiian Government; and
							(C)entered into
				treaties and conventions with the Hawaiian monarchs to govern commerce and
				navigation in 1826, 1842, 1849, 1875, and 1887;
							(12)in 1893, John L.
				Stevens, the United States Minister assigned to the sovereign and independent
				Kingdom of Hawai'i, conspired with a small group of non-Hawaiian residents of
				the Kingdom, including citizens of the United States, to overthrow the
				indigenous and lawful government of Hawai'i;
						(13)in pursuance of
				that conspiracy—
							(A)the United States
				Minister and the naval representative of the United States caused armed forces
				of the United States Navy to invade the sovereign Hawaiian Nation in support of
				the overthrow of the indigenous and lawful Government of Hawai'i; and
							(B)after that
				overthrow, the United States Minister extended diplomatic recognition of a
				provisional government formed by the conspirators without the consent of the
				native people of Hawai'i or the lawful Government of Hawai'i, in violation
				of—
								(i)treaties between
				the Government of Hawai'i and the United States; and
								(ii)international
				law;
								(14)in a message to
				Congress on December 18, 1893, President Grover Cleveland—
							(A)reported fully
				and accurately on those illegal actions;
							(B)acknowledged that
				by those acts, described by the President as acts of war, the government of a
				peaceful and friendly people was overthrown; and
							(C)concluded that a
				substantial wrong has thus been done which a due regard for our national
				character as well as the rights of the injured people required that we should
				endeavor to repair;
							(15)Queen
				Lili‘uokalani, the lawful monarch of Hawai’i, and the Hawaiian Patriotic
				League, representing the aboriginal citizens of Hawai'i, promptly petitioned
				the United States for redress of those wrongs and restoration of the indigenous
				government of the Hawaiian nation, but no action was taken on that
				petition;
						(16)in 1993,
				Congress enacted Public Law 103–150 (107 Stat. 1510), in which Congress—
							(A)acknowledged the
				significance of those events; and
							(B)apologized to
				Native Hawaiians on behalf of the people of the United States for the overthrow
				of the Kingdom of Hawai'i with the participation of agents and citizens of the
				United States, and the resulting deprivation of the rights of Native Hawaiians
				to self-determination;
							(17)between 1897 and
				1898, when the total Native Hawaiian population in Hawai’i was less than
				40,000, more than 38,000 Native Hawaiians signed petitions (commonly known as
				Ku’e Petitions) protesting annexation by the United States and
				requesting restoration of the monarchy;
						(18)despite Native
				Hawaiian protests, in 1898, the United States—
							(A)annexed Hawai'i
				through Resolution No. 55 (commonly known as the Newlands
				Resolution) (30 Stat. 750), without the consent of, or compensation to,
				the indigenous people of Hawai'i or the sovereign government of those people;
				and
							(B)denied those
				people the mechanism for expression of their inherent sovereignty through
				self-government and self-determination of their lands and ocean
				resources;
							(19)through the
				Newlands Resolution and the Act of April 30, 1900 (commonly known as the
				1900 Organic Act) (31 Stat. 141, chapter 339), the United
				States—
							(A)received
				1,750,000 acres of land formerly owned by the Crown and Government of the
				Hawaiian Kingdom; and
							(B)exempted the land
				from then-existing public land laws of the United States by mandating that the
				revenue and proceeds from that land be used solely for the benefit of
				the inhabitants of the Hawaiian Islands for education and other public
				purposes, thereby establishing a special trust relationship between the
				United States and the inhabitants of Hawai'i;
							(20)in 1921,
				Congress enacted the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
				42), which—
							(A)designated
				200,000 acres of the ceded public land for exclusive homesteading by Native
				Hawaiians; and
							(B)affirmed the
				trust relationship between the United States and Native Hawaiians, as expressed
				by Secretary of the Interior Franklin K. Lane, who was cited in the Committee
				Report of the Committee on Territories of the House of Representatives as
				stating, One thing that impressed me . . . was the fact that the natives
				of the islands . . . for whom in a sense we are trustees, are falling off
				rapidly in numbers and many of them are in poverty.;
							(21)in 1938,
				Congress again acknowledged the unique status of the Native Hawaiian people by
				including in the Act of June 20, 1938 (52 Stat. 781), a provision—
							(A)to lease land
				within the extension to Native Hawaiians; and
							(B)to permit fishing
				in the area only by native Hawaiian residents of said area or of
				adjacent villages and by visitors under their guidance;
							(22)under the Act of
				March 18, 1959 (48 U.S.C. prec. 491 note; 73 Stat. 4), the United
				States—
							(A)transferred
				responsibility for the administration of the Hawaiian home lands to the State;
				but
							(B)reaffirmed the
				trust relationship that existed between the United States and the Native
				Hawaiian people by retaining the exclusive power to enforce the trust,
				including the power to approve land exchanges and legislative amendments
				affecting the rights of beneficiaries under that Act;
							(23)under the Act
				referred to in paragraph (22), the United States—
							(A)transferred
				responsibility for administration over portions of the ceded public lands trust
				not retained by the United States to the State; but
							(B)reaffirmed the
				trust relationship that existed between the United States and the Native
				Hawaiian people by retaining the legal responsibility of the State for the
				betterment of the conditions of Native Hawaiians under section 5(f) of that Act
				(73 Stat. 6);
							(24)in 1978, the
				people of Hawai'i—
							(A)amended the
				constitution of Hawai'i to establish the Office of Hawaiian Affairs; and
							(B)assigned to that
				Office the authority—
								(i)to accept and
				hold in trust for the Native Hawaiian people real and personal property
				transferred from any source;
								(ii)to receive
				payments from the State owed to the Native Hawaiian people in satisfaction of
				the pro rata share of the proceeds of the public land trust established by
				section 5(f) of the Act of March 18, 1959 (48 U.S.C. prec. 491 note; 73 Stat.
				6);
								(iii)to act as the
				lead State agency for matters affecting the Native Hawaiian people; and
								(iv)to formulate
				policy on affairs relating to the Native Hawaiian people;
								(25)the authority of
				Congress under the Constitution to legislate in matters affecting the
				aboriginal or indigenous people of the United States includes the authority to
				legislate in matters affecting the native people of Alaska and Hawai’i;
						(26)the United
				States has recognized the authority of the Native Hawaiian people to continue
				to work toward an appropriate form of sovereignty, as defined by the Native
				Hawaiian people in provisions set forth in legislation returning the Hawaiian
				Island of Kaho‘olawe to custodial management by the State in 1994;
						(27)in furtherance
				of the trust responsibility for the betterment of the conditions of Native
				Hawaiians, the United States has established a program for the provision of
				comprehensive health promotion and disease prevention services to maintain and
				improve the health status of the Hawaiian people;
						(28)that program is
				conducted by the Native Hawaiian Health Care Systems and Papa Ola
				Lokahi;
						(29)health
				initiatives implemented by those and other health institutions and agencies
				using Federal assistance have been responsible for reducing the century-old
				morbidity and mortality rates of Native Hawaiian people by—
							(A)providing
				comprehensive disease prevention;
							(B)providing health
				promotion activities; and
							(C)increasing the
				number of Native Hawaiians in the health and allied health professions;
							(30)those
				accomplishments have been achieved through implementation of—
							(A)the Native
				Hawaiian Health Care Act of 1988 (Public Law 100–579); and
							(B)the
				reauthorization of that Act under section 9168 of the Department of Defense
				Appropriations Act, 1993 (Public Law 102–396; 106 Stat. 1948);
							(31)the historical
				and unique legal relationship between the United States and Native Hawaiians
				has been consistently recognized and affirmed by Congress through the enactment
				of more than 160 Federal laws that extend to the Native Hawaiian people the
				same rights and privileges accorded to American Indian, Alaska Native, Eskimo,
				and Aleut communities, including—
							(A)the Native
				American Programs Act of 1974 (42 U.S.C. 2991 et seq.);
							(B)the American
				Indian Religious Freedom Act (42 U.S.C. 1996);
							(C)the National
				Museum of the American Indian Act (20 U.S.C. 80q et seq.); and
							(D)the Native
				American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
				seq.);
							(32)the United
				States has recognized and reaffirmed the trust relationship to the Native
				Hawaiian people through legislation that authorizes the provision of services
				to Native Hawaiians, specifically—
							(A)the
				Older Americans Act of 1965 (42
				U.S.C. 3001 et seq.);
							(B)the
				Developmental Disabilities Assistance and Bill of
				Rights Act Amendments of 1987 (42 U.S.C. 6000 et seq.);
							(C)the Veterans’
				Benefits and Services Act of 1988 (Public Law 100–322);
							(D)the
				Rehabilitation Act of 1973 (29 U.S.C.
				701 et seq.);
							(E)the Native
				Hawaiian Health Care Act of 1988 (42 U.S.C. 11701 et seq.);
							(F)the Health
				Professions Reauthorization Act of 1988 (Public Law 100–607; 102 Stat.
				3122);
							(G)the Nursing
				Shortage Reduction and Education Extension Act of 1988 (Public Law 100–607; 102
				Stat. 3153);
							(H)the Handicapped
				Programs Technical Amendments Act of 1988 (Public Law 100–630);
							(I)the Indian Health
				Care Amendments of 1988 (Public Law 100–713); and
							(J)the Disadvantaged
				Minority Health Improvement Act of 1990 (Public Law 101–527);
							(33)the United
				States has affirmed that historical and unique legal relationship to the
				Hawaiian people by authorizing the provision of services to Native Hawaiians to
				address problems of alcohol and drug abuse under the Anti-Drug Abuse Act of
				1986 (21 U.S.C. 801 note; Public Law 99–570);
						(34)in addition, the
				United States—
							(A)has recognized
				that Native Hawaiians, as aboriginal, indigenous, native people of Hawai'i, are
				a unique population group in Hawai'i and in the continental United States;
				and
							(B)has so declared
				in—
								(i)the documents of
				the Office of Management and Budget entitled—
									(I)Standards
				for Maintaining, Collecting, and Presenting Federal Data on Race and
				Ethnicity and dated October 30, 1997; and
									(II)Provisional
				Guidance on the Implementation of the 1997 Standards for Federal Data on Race
				and Ethnicity and dated December 15, 2000;
									(ii)the document
				entitled Guidance on Aggregation and Allocation of Data on Race for Use
				in Civil Rights Monitoring and Enforcement (Bulletin 00–02 to the Heads
				of Executive Departments and Establishments) and dated March 9, 2000;
								(iii)the document
				entitled Questions and Answers when Designing Surveys for Information
				Collections (Memorandum for the President’s Management Council) and
				dated January 20, 2006;
								(iv)Executive order
				number 13125 (64 Fed. Reg. 31105; relating to increasing participation of Asian
				Americans and Pacific Islanders in Federal programs) (June 7, 1999);
								(v)the document
				entitled HHS Tribal Consultation Policy and dated January 2005;
				and
								(vi)the Department
				of Health and Human Services Intradepartment Council on Native American
				Affairs, Revised Charter, dated March 7, 2005; and
								(35)despite the
				United States having expressed in Public Law 103–150 (107 Stat. 1510) its
				commitment to a policy of reconciliation with the Native Hawaiian people for
				past grievances—
							(A)the unmet health
				needs of the Native Hawaiian people remain severe; and
							(B)the health status
				of the Native Hawaiian people continues to be far below that of the general
				population of the United States.
							(b)Finding of
				Unmet Needs and Health DisparitiesCongress finds that the unmet
				needs and serious health disparities that adversely affect the Native Hawaiian
				people include the following:
						(1)Chronic disease
				and illness
							(A)Cancer
								(i)In
				generalWith respect to all cancer—
									(I)as an underlying
				cause of death in the State, the cancer mortality rate of Native Hawaiians of
				218.3 per 100,000 residents is 50 percent higher than the rate for the total
				population of the State of 145.4 per 100,000 residents;
									(II)Native Hawaiian
				males have the highest cancer mortality rates in the State for cancers of the
				lung, colon, and rectum, and for all cancers combined;
									(III)Native Hawaiian
				females have the highest cancer mortality rates in the State for cancers of the
				lung, breast, colon, rectum, pancreas, stomach, ovary, liver, cervix, kidney,
				and uterus, and for all cancers combined; and
									(IV)for the period
				of 1995 through 2000—
										(aa)the cancer
				mortality rate for all cancers for Native Hawaiian males of 217 per 100,000
				residents was 22 percent higher than the rate for all males in the State of 179
				per 100,000 residents; and
										(bb)the cancer
				mortality rate for all cancers for Native Hawaiian females of 192 per 100,000
				residents was 64 percent higher than the rate for all females in the State of
				117 per 100,000 residents.
										(ii)Breast
				cancerWith respect to breast cancer—
									(I)Native Hawaiians
				have the highest mortality rate in the State from breast cancer (30.79 per
				100,000 residents), which is 33 percent higher than the rate for Caucasian
				Americans (23.07 per 100,000 residents) and 106 percent higher than the rate
				for Chinese Americans (14.96 per 100,000 residents); and
									(II)nationally,
				Native Hawaiians have the third-highest mortality rate as a result of breast
				cancer (25.0 per 100,000 residents), behind African-Americans (31.4 per 100,000
				residents) and Caucasian Americans (27.0 per 100,000 residents).
									(iii)Cancer of the
				cervixNative Hawaiians have the highest mortality rate as a
				result of cancer of the cervix in the State (3.65 per 100,000 residents),
				followed by Filipino Americans (2.69 per 100,000 residents) and Caucasian
				Americans (2.61 per 100,000 residents).
								(iv)Lung
				cancerNative Hawaiian males and females have the highest
				mortality rates as a result of lung cancer in the State, at 74.79 per 100,000
				for males and 47.84 per 100,000 females, which are higher than the rates for
				the total population of the State by 48 percent for males and 93 percent for
				females.
								(v)Prostate
				cancerNative Hawaiian males have the third-highest mortality
				rate as a result of prostate cancer in the State (21.48 per 100,000 residents),
				with Caucasian Americans having the highest mortality rate as a result of
				prostate cancer (23.96 per 100,000 residents).
								(B)DiabetesWith
				respect to diabetes, in 2004—
								(i)Native Hawaiians
				had the highest mortality rate as a result of diabetes mellitis (28.9 per
				100,000 residents) in the State, which is 119 percent higher than the rate for
				all racial groups in the State (13.2 per 100,000 residents);
								(ii)the prevalence
				of diabetes for Native Hawaiians was 12.7 percent, which is 87 percent higher
				than the total prevalence for all residents of the State of 6.8 percent;
				and
								(iii)a higher
				percentage of Native Hawaiians with diabetes experienced diabetic retinopathy,
				as compared to other population groups in the State.
								(C)AsthmaWith
				respect to asthma and lower respiratory disease—
								(i)in 2004,
				mortality rates for Native Hawaiians (31.6 per 100,000 residents) from chronic
				lower respiratory disease were 52 percent higher than rates for the total
				population of the State (20.8 per 100,000 residents); and
								(ii)in 2005, the
				prevalence of current asthma in Native Hawaiian adults was 12.8 percent, which
				is 71 percent higher than the prevalence of the total population of the State
				of 7.5 percent.
								(D)Circulatory
				diseases
								(i)Heart
				diseaseWith respect to heart disease—
									(I)in 2004, the
				mortality rate for Native Hawaiians as a result of heart disease (305.5 per
				100,000 residents) was 86 percent higher than the rate for the total population
				of the State (164.3 per 100,000 residents); and
									(II)in 2005, the
				prevalence for heart attack was 4.4 percent for Native Hawaiians, which is 22
				percent higher than the prevalence for the total population of 3.6
				percent.
									(ii)Cerebrovascular
				diseasesWith respect to cerebrovascular diseases—
									(I)the mortality
				rate from cerebrovascular diseases for Native Hawaiians (75.6 percent) was 64
				percent higher than the rate for the total population of the State (46
				percent); and
									(II)in 2005, the
				prevalence for stroke was 4.9 percent for Native Hawaiians, which is 69 percent
				higher than the prevalence for the total population of the State (2.9
				percent).
									(iii)Other
				circulatory diseasesWith respect to other circulatory diseases
				(including high blood pressure and atherosclerosis)—
									(I)in 2004, the
				mortality rate for Native Hawaiians of 20.6 per 100,000 residents was 46
				percent higher than the rate for the total population of the State of 14.1 per
				100,000 residents; and
									(II)in 2005, the
				prevalence of high blood pressure for Native Hawaiians was 26.7 percent, which
				is 10 percent higher than the prevalence for the total population of the State
				of 24.2 percent.
									(2)Infectious
				disease and illnessWith respect to infectious disease and
				illness—
							(A)in 1998, Native
				Hawaiians comprised 20 percent of all deaths resulting from infectious diseases
				in the State for all ages; and
							(B)the incidence of
				acquired immune deficiency syndrome for Native Hawaiians is at least twice as
				high per 100,000 residents (10.5 percent) than the incidence for any other
				non-Caucasian group in the State.
							(3)InjuriesWith
				respect to injuries—
							(A)the mortality
				rate for Native Hawaiians as a result of injuries (32 per 100,000 residents) is
				16 percent higher than the rate for the total population of the State (27.5 per
				100,000 residents);
							(B)32 percent of all
				deaths of individuals between the ages of 18 and 24 years resulting from
				injuries were Native Hawaiian; and
							(C)the 2 primary
				causes of Native Hawaiian deaths in that age group were motor vehicle accidents
				(30 percent) and intentional self-harm (39 percent).
							(4)Dental
				healthWith respect to dental health—
							(A)Native Hawaiian
				children experience significantly higher rates of dental caries and unmet
				treatment needs as compared to other children in the continental United States
				and other ethnic groups in the State;
							(B)the prevalence
				rate of dental caries in the primary (baby) teeth of Native Hawaiian children
				aged 5 to 9 years of 4.2 per child is more than twice the national average rate
				of 1.9 per child in that age range;
							(C)81.9 percent of
				Native Hawaiian children aged 6 to 8 have 1 or more decayed teeth, as compared
				to—
								(i)53 percent for
				children in that age range in the continental United States; and
								(ii)72.7 percent of
				other children in that age range in the State; and
								(D)21 percent of
				Native Hawaiian children aged 5 demonstrate signs of baby bottle tooth decay,
				which is generally characterized as severe, progressive dental disease in early
				childhood and associated with high rates of dental disorders, as compared to 5
				percent for children of that age in the continental United States.
							(5)Life
				expectancyWith respect to life expectancy—
							(A)Native Hawaiians
				have the lowest life expectancy of all population groups in the State;
							(B)between 1910 and
				1980, the life expectancy of Native Hawaiians from birth has ranged from 5 to
				10 years less than that of the overall State population average;
							(C)the most recent
				tables for 1990 show Native Hawaiian life expectancy at birth (74.27 years) to
				be approximately 5 years less than that of the total State population (78.85
				years); and
							(D)except as
				provided in the life expectancy calculation for 1920, Native Hawaiians have had
				the shortest life expectancy of all major ethnic groups in the United States
				since 1910.
							(6)Maternal and
				child health
							(A)In
				generalWith respect to maternal and child health, in
				2000—
								(i)39 percent of all
				deaths of children under the age of 18 years in the State were Native
				Hawaiian;
								(ii)perinatal
				conditions accounted for 38 percent of all Native Hawaiian deaths in that age
				group;
								(iii)Native Hawaiian
				infant mortality rates (9.8 per 1,000 live births) are—
									(I)the highest in
				the State; and
									(II)151 percent
				higher than the rate for Caucasian infants (3.9 per 1,000 live births);
				and
									(iv)Native Hawaiians
				have 1 of the highest infant mortality rates in the United States, second only
				to the rate for African-Americans of 13.6 per 1,000 live births.
								(B)Prenatal
				careWith respect to prenatal care—
								(i)as of 2005,
				Native Hawaiian women have the highest prevalence (20.9 percent) of having had
				no prenatal care during the first trimester of pregnancy, as compared to the 5
				largest ethnic groups in the State;
								(ii)of the mothers
				in the State who received no prenatal care in the first trimester, 33 percent
				were Native Hawaiian;
								(iii)in 2005, 41
				percent of mothers with live births who had not completed high school were
				Native Hawaiian; and
								(iv)in every region
				of the State, many Native Hawaiian newborns begin life in a potentially
				hazardous circumstance, far higher than any other racial group.
								(C)BirthsWith
				respect to births, in 2005—
								(i)45.2 percent of
				live births to Native Hawaiian mothers were nonmarital, putting the affected
				infants at higher risk of low birth weight and infant mortality;
								(ii)of the 2,934
				live births to Native Hawaiian single mothers, 9 percent were low birth weight
				(defined as a weight of less than 2,500 grams); and
								(iii)43.7 percent of
				all low birth-weight infants born to single mothers in the State were Native
				Hawaiian.
								(D)Teen
				pregnanciesWith respect to births, in 2005—
								(i)Native Hawaiians
				had the highest rate of births to mothers under the age of 18 years (5.8
				percent), as compared to the rate of 2.7 percent for the total population of
				the State; and
								(ii)nearly 62
				percent of all mothers in the State under the age of 19 years were Native
				Hawaiian.
								(E)Fetal
				mortalityWith respect to fetal mortality, in 2005—
								(i)Native Hawaiians
				had the highest number of fetal deaths in the State, as compared to Caucasian,
				Japanese, and Filipino residents; and
								(ii)(I)17.2 percent of all
				fetal deaths in the State were associated with expectant Native Hawaiian
				mothers; and
									(II)43.5 percent of those Native Hawaiian
				mothers were under the age of 25 years.
									(7)Behavioral
				health
							(A)Alcohol and
				drug abuseWith respect to alcohol and drug abuse—
								(i)(I)in 2005, Native
				Hawaiians had the highest prevalence of smoking of 27.9 percent, which is 64
				percent higher than the rate for the total population of the State (17
				percent); and
									(II)53 percent of Native Hawaiians reported
				having smoked at least 100 cigarettes in their lifetime, as compared to 43.3
				percent for the total population of the State;
									(ii)33 percent of
				Native Hawaiians in grade 8 have smoked cigarettes at least once in their
				lifetime, as compared to—
									(I)22.5 percent for
				all youth in the State; and
									(II)28.4 percent of
				residents of the United States in grade 8;
									(iii)Native
				Hawaiians have the highest prevalence of binge drinking of 19.9 percent, which
				is 21 percent higher than the prevalence for the total population of the State
				(16.5 percent);
								(iv)the prevalence
				of heavy drinking among Native Hawaiians (10.1 percent) is 36 percent higher
				than the prevalence for the total population of the State (7.4 percent);
								(v)(I)in 2003, 17.2 percent
				of Native Hawaiians in grade 6, 45.1 percent of Naive Hawaiians in grade 8,
				68.9 percent of Native Hawaiians in grade 10, and 78.1 percent of Native
				Hawaiians in grade 12 reported using alcohol at least once in their lifetime,
				as compared to 13.2, 36.8, 59.1, and 72.5 percent, respectively, of all
				adolescents in the State; and
									(II)62.1 percent Native Hawaiians in grade
				12 reported being drunk at least once, which is 20 percent higher than the
				percentage for all adolescents in the State (51.6 percent);
									(vi)on entering
				grade 12, 60 percent of Native Hawaiian adolescents reported having used
				illicit drugs, including inhalants, at least once in their lifetime, as
				compared to—
									(I)46.9 percent of
				all adolescents in the State; and
									(II)52.8 of
				adolescents in the United States;
									(vii)on entering
				grade 12, 58.2 percent of Native Hawaiian adolescents reported having used
				marijuana at least once, which is 31 percent higher than the rate of other
				adolescents in the State (44.4 percent);
								(viii)in 2006,
				Native Hawaiians represented 40 percent of the total admissions to substance
				abuse treatment programs funded by the State Department of Health; and
								(ix)in 2003, Native
				Hawaiian adolescents reported the highest prevalence for methamphetamine use in
				the State, followed by Caucasian and Filipino adolescents.
								(B)CrimeWith
				respect to crime—
								(i)during the period
				of 1992 to 2002, Native Hawaiian arrests for violent crimes decreased, but the
				rate of arrest remained 38.3 percent higher than the rate of the total
				population of the State;
								(ii)the robbery
				arrest rate in 2002 among Native Hawaiian juveniles and adults was 59 percent
				higher (6.2 arrests per 100,000 residents) than the rate for the total
				population of the State (3.9 arrests per 100,000 residents);
								(iii)in 2002—
									(I)Native Hawaiian
				men comprised between 35 percent and 43 percent of each security class in the
				State prison system;
									(II)Native Hawaiian
				women comprised between 38.1 percent to 50.3 percent of each class of female
				prison inmates in the State;
									(III)Native
				Hawaiians comprised 39.5 percent of the total incarcerated population of the
				State; and
									(IV)Native Hawaiians
				comprised 40 percent of the total sentenced felon population in the State, as
				compared to 25 percent for Caucasians, 12 percent for Filipinos, and 5 percent
				for Samoans;
									(iv)Native Hawaiians
				are overrepresented in the State prison population;
								(v)of the 2,260
				incarcerated Native Hawaiians, 70 percent are between 20 and 40 years of age;
				and
								(vi)based on
				anecdotal information, Native Hawaiians are estimated to comprise between 60
				percent and 70 percent of all jail and prison inmates in the State.
								(C)Depression and
				suicideWith respect to depression and suicide—
								(i)(I)in 1999, the prevalence
				of depression among Native Hawaiians was 15 percent, as compared to the
				national average of approximately 10 percent; and
									(II)Native Hawaiian females had a higher
				prevalence of depression (16.9 percent) than Native Hawaiian males (11.9
				percent);
									(ii)in 2000—
									(I)Native Hawaiian
				adolescents had a significantly higher suicide attempt rate (12.9 percent) than
				the rate for other adolescents in the State (9.6 percent); and
									(II)39 percent of
				all Native Hawaiian adult deaths were due to suicide; and
									(iii)in 2006, the
				prevalence of obsessive compulsive disorder among Native Hawaiian adolescent
				girls was 17.7 percent, as compared to a rate of—
									(I)9.2 percent for
				Native Hawaiian boys and non-Hawaiian girls; and
									(II)a national rate
				of 2 percent.
									(8)Overweightness
				and obesityWith respect to overweightness and obesity—
							(A)during the period
				of 2000 through 2003, Native Hawaiian males and females had the highest
				age-adjusted prevalence rates for obesity (40.5 and 32.5 percent,
				respectively), which was—
								(i)with respect to
				individuals of full Native Hawaiian ancestry, 145 percent higher than the rate
				for the total population of the State (16.5 per 100,000); and
								(ii)with respect to
				individuals with less than 100 percent Native Hawaiian ancestry, 97 percent
				higher than the total population of the State; and
								(B)for 2005, the
				prevalence of obesity among Native Hawaiians was 43.1 percent, which was 119
				percent higher than the prevalence for the total population of the State (19.7
				percent).
							(9)Family and
				child healthWith respect to family and child health—
							(A)in 2000, the
				prevalence of single-parent families with minor children was highest among
				Native Hawaiian households, as compared to all households in the State (15.8
				percent and 8.1 percent, respectively);
							(B)in 2002,
				nonmarital births accounted for 56.8 percent of all live births among Native
				Hawaiians, as compared to 34 percent of all live births in the State;
							(C)the rate of
				confirmed child abuse and neglect among Native Hawaiians has consistently been
				3 to 4 times the rates of other major ethnic groups, with a 3-year average of
				63.9 cases in 2002, as compared to 12.8 cases for the total population of the
				State;
							(D)spousal abuse or
				abuse of an intimate partner was highest for Native Hawaiians, as compared to
				all cases of abuse in the State (4.5 percent and 2.2 percent, respectively);
				and
							(E)(i)1/2
				of uninsured adults in the State have family incomes below 200 percent of the
				Federal poverty level; and
								(ii)Native Hawaiians residing in the
				State and the continental United States have a higher rate of uninsurance than
				other ethnic groups in the State and continental United States (14.5 percent
				and 9.5 percent, respectively).
								(10)Health
				professions education and trainingWith respect to health
				professions education and training—
							(A)in 2003, adult
				Native Hawaiians had a higher rate of high school completion, as compared to
				the total adult population of the State (49.4 percent and 34.4 percent,
				respectively);
							(B)Native Hawaiian
				physicians make up 4 percent of the total physician workforce in the State;
				and
							(C)in 2004, Native
				Hawaiians comprised—
								(i)11.25 percent of
				individuals who earned bachelor’s degrees;
								(ii)6 percent of
				individuals who earned master’s degrees;
								(iii)3 percent of
				individuals who earned doctorate degrees;
								(iv)7.9 percent of
				the credited student body at the University of Hawai’i;
								(v)0.4 percent of
				the instructional faculty at the University of Hawai’i at Manoa; and
								(vi)8.4 percent of
				the instructional faculty at the University of Hawai’i Community
				Colleges.
								3.DefinitionsIn this Act:
					(1)DepartmentThe
				term Department means the Department of Health and Human
				Services.
					(2)Disease
				preventionThe term disease prevention
				includes—
						(A)immunizations;
						(B)control of high
				blood pressure;
						(C)control of
				sexually transmittable diseases;
						(D)prevention and
				control of chronic diseases;
						(E)control of toxic
				agents;
						(F)occupational
				safety and health;
						(G)injury
				prevention;
						(H)fluoridation of
				water;
						(I)control of
				infectious agents; and
						(J)provision of
				mental health care.
						(3)Health
				promotionThe term health promotion includes—
						(A)pregnancy and
				infant care, including prevention of fetal alcohol syndrome;
						(B)cessation of
				tobacco smoking;
						(C)reduction in the
				misuse of alcohol and harmful illicit drugs;
						(D)improvement of
				nutrition;
						(E)improvement in
				physical fitness;
						(F)family
				planning;
						(G)control of
				stress;
						(H)reduction of
				major behavioral risk factors and promotion of healthy lifestyle practices;
				and
						(I)integration of
				cultural approaches to health and well-being (including traditional practices
				relating to the atmosphere (lewa lani), land (‘aina), water (wai), and ocean
				(kai)).
						(4)Health
				serviceThe term health service means—
						(A)service provided
				by a physician, physician’s assistant, nurse practitioner, nurse, dentist, or
				other health professional;
						(B)a diagnostic
				laboratory or radiologic service;
						(C)a preventive
				health service (including a perinatal service, well child service, family
				planning service, nutrition service, home health service, sports medicine and
				athletic training service, and, generally, any service associated with enhanced
				health and wellness);
						(D)emergency medical
				service, including a service provided by a first responder, emergency medical
				technician, or mobile intensive care technician;
						(E)a transportation
				service required for adequate patient care;
						(F)a preventive
				dental service;
						(G)a pharmaceutical
				and medicament service;
						(H)a mental health
				service, including a service provided by a psychologist or social
				worker;
						(I)a genetic
				counseling service;
						(J)a health
				administration service, including a service provided by a health program
				administrator;
						(K)a health research
				service, including a service provided by an individual with an advanced degree
				in medicine, nursing, psychology, social work, or any other related health
				program;
						(L)an environmental
				health service, including a service provided by an epidemiologist, public
				health official, medical geographer, or medical anthropologist, or an
				individual specializing in biological, chemical, or environmental health
				determinants;
						(M)a primary care
				service that may lead to specialty or tertiary care; and
						(N)a complementary
				healing practice, including a practice performed by a traditional Native
				Hawaiian healer.
						(5)Native
				hawaiianThe term Native Hawaiian means any
				individual who is Kanaka Maoli (a descendant of the aboriginal people who,
				prior to 1778, occupied and exercised sovereignty in the area that now
				constitutes the State), as evidenced by—
						(A)genealogical
				records;
						(B)kama‘aina witness
				verification from Native Hawaiian Kupuna (elders); or
						(C)birth records of
				the State or any other State or territory of the United States.
						(6)Native hawaiian
				health care systemThe term Native Hawaiian health care
				system means any of up to 8 entities in the State that—
						(A)is organized
				under the laws of the State;
						(B)provides or
				arranges for the provision of health services for Native Hawaiians in the
				State;
						(C)is a public or
				nonprofit private entity;
						(D)has Native
				Hawaiians significantly participating in the planning, management, provision,
				monitoring, and evaluation of health services;
						(E)addresses the
				health care needs of an island’s Native Hawaiian population; and
						(F)is recognized by
				Papa Ola Lokahi—
							(i)for the purpose
				of planning, conducting, or administering programs, or portions of programs,
				authorized by this Act for the benefit of Native Hawaiians; and
							(ii)as having the
				qualifications and the capacity to provide the services and meet the
				requirements under—
								(I)the contract that
				each Native Hawaiian health care system enters into with the Secretary under
				this Act; or
								(II)the grant each
				Native Hawaiian health care system receives from the Secretary under this
				Act.
								(7)Native hawaiian
				health centerThe term Native Hawaiian Health Center
				means any organization that is a primary health care provider that—
						(A)has a governing
				board composed of individuals, at least 50 percent of whom are Native
				Hawaiians;
						(B)has demonstrated
				cultural competency in a predominantly Native Hawaiian community;
						(C)serves a patient
				population that—
							(i)is made up of
				individuals at least 50 percent of whom are Native Hawaiian; or
							(ii)has not less
				than 2,500 Native Hawaiians as annual users of services; and
							(D)is recognized by
				Papa Ola Lokahi as having met each of the criteria described in subparagraphs
				(A) through (C).
						(8)Native hawaiian
				health task forceThe term Native Hawaiian Health Task
				Force means a task force established by the State Council of Hawaiian
				Homestead Associations to implement health and wellness strategies in Native
				Hawaiian communities.
					(9)Native hawaiian
				organizationThe term Native Hawaiian organization
				means any organization that—
						(A)serves the
				interests of Native Hawaiians; and
						(B)(i)is recognized by Papa
				Ola Lokahi for planning, conducting, or administering programs authorized under
				this Act for the benefit of Native Hawaiians; and
							(ii)is a public or nonprofit private
				entity.
							(10)Office of
				hawaiian affairsThe term Office of Hawaiian Affairs
				means the governmental entity that—
						(A)is established
				under article XII, sections 5 and 6, of the Hawai'i State Constitution;
				and
						(B)charged with the
				responsibility to formulate policy relating to the affairs of Native
				Hawaiians.
						(11)Papa ola
				lokahi
						(A)In
				generalThe term Papa Ola Lokahi means an
				organization that—
							(i)is composed of
				public agencies and private organizations focusing on improving the health
				status of Native Hawaiians; and
							(ii)governed by a
				board the members of which may include representation from—
								(I)E Ola Mau;
								(II)the Office of
				Hawaiian Affairs;
								(III)Alu Like,
				Inc.;
								(IV)the University
				of Hawaii;
								(V)the Hawai'i State
				Department of Health;
								(VI)the Native
				Hawaiian Health Task Force;
								(VII)the Hawai'i
				State Primary Care Association;
								(VIII)Ahahui O Na
				Kauka, the Native Hawaiian Physicians Association;
								(IX)Ho‘ola Lahui
				Hawaii, or a health care system serving the islands of Kaua‘i or Ni‘ihau (which
				may be composed of as many health care centers as are necessary to meet the
				health care needs of the Native Hawaiians of those islands);
								(X)Ke Ola Mamo, or a
				health care system serving the island of O‘ahu (which may be composed of as
				many health care centers as are necessary to meet the health care needs of the
				Native Hawaiians of that island);
								(XI)Na Pu‘uwai or a
				health care system serving the islands of Moloka‘i or Lana‘i (which may be
				composed of as many health care centers as are necessary to meet the health
				care needs of the Native Hawaiians of those islands);
								(XII)Hui No Ke Ola
				Pono, or a health care system serving the island of Maui (which may be composed
				of as many health care centers as are necessary to meet the health care needs
				of the Native Hawaiians of that island);
								(XIII)Hui Malama Ola
				Na ‘Oiwi, or a health care system serving the island of Hawai'i (which may be
				composed of as many health care centers as are necessary to meet the health
				care needs of the Native Hawaiians of that island);
								(XIV)such other
				Native Hawaiian health care systems as are certified and recognized by Papa Ola
				Lokahi in accordance with this Act; and
								(XV)such other
				member organizations as the Board of Papa Ola Lokahi shall admit from time to
				time, based on satisfactory demonstration of a record of contribution to the
				health and well-being of Native Hawaiians.
								(B)ExclusionThe
				term Papa Ola Lokahi does not include any organization described
				in subparagraph (A) for which the Secretary has made a determination that the
				organization has not developed a mission statement that includes—
							(i)clearly defined
				goals and objectives for the contributions the organization will make
				to—
								(I)Native Hawaiian
				health care systems; and
								(II)the national
				policy described in section 4; and
								(ii)an action plan
				for carrying out those goals and objectives.
							(12)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
					(13)StateThe
				term State means the State of Hawaii.
					(14)Traditional
				native hawaiian healerThe term traditional Native Hawaiian
				healer means a practitioner—
						(A)who—
							(i)is of Native
				Hawaiian ancestry; and
							(ii)has the
				knowledge, skills, and experience in direct personal health care of
				individuals; and
							(B)the knowledge,
				skills, and experience of whom are based on demonstrated learning of Native
				Hawaiian healing practices acquired by—
							(i)direct practical
				association with Native Hawaiian elders; and
							(ii)oral traditions
				transmitted from generation to generation.
							4.Declaration of
				national Native Hawaiian health policy
					(a)DeclarationCongress
				declares that it is the policy of the United States, in fulfillment of special
				responsibilities and legal obligations of the United States to the indigenous
				people of Hawai'i resulting from the unique and historical relationship between
				the United States and the indigenous people of Hawaii—
						(1)to raise the
				health status of Native Hawaiians to the highest practicable health level;
				and
						(2)to provide Native
				Hawaiian health care programs with all resources necessary to effectuate that
				policy.
						(b)Intent of
				CongressIt is the intent of Congress that—
						(1)health care
				programs having a demonstrated effect of substantially reducing or eliminating
				the overrepresentation of Native Hawaiians among those suffering from chronic
				and acute disease and illness, and addressing the health needs of Native
				Hawaiians (including perinatal, early child development, and family-based
				health education needs), shall be established and implemented; and
						(2)the United
				States—
							(A)raise the health
				status of Native Hawaiians by the year 2010 to at least the levels described in
				the goals contained within Healthy People 2010 (or successor standards);
				and
							(B)incorporate
				within health programs in the United States activities defined and identified
				by Kanaka Maoli, such as—
								(i)incorporating and
				supporting the integration of cultural approaches to health and well-being,
				including programs using traditional practices relating to the atmosphere (lewa
				lani), land (’aina), water (wai), or ocean (kai);
								(ii)increasing the
				number of Native Hawaiian health and allied-health providers who provide care
				to or have an impact on the health status of Native Hawaiians;
								(iii)increasing the
				use of traditional Native Hawaiian foods in—
									(I)the diets and
				dietary preferences of people, including those of students; and
									(II)school feeding
				programs;
									(iv)identifying and
				instituting Native Hawaiian cultural values and practices within the corporate
				cultures of organizations and agencies providing health services to Native
				Hawaiians;
								(v)facilitating the
				provision of Native Hawaiian healing practices by Native Hawaiian healers for
				individuals desiring that assistance;
								(vi)supporting
				training and education activities and programs in traditional Native Hawaiian
				healing practices by Native Hawaiian healers; and
								(vii)demonstrating
				the integration of health services for Native Hawaiians, particularly those
				that integrate mental, physical, and dental services in health care.
								(c)ReportThe
				Secretary shall submit to the President, for inclusion in each report required
				to be submitted to Congress under section 12, a report on the progress made
				toward meeting the national policy described in this section.
					5.Comprehensive
				health care master plan for Native Hawaiians
					(a)Development
						(1)In
				generalThe Secretary may make a grant to, or enter into a
				contract with, Papa Ola Lokahi for the purpose of coordinating, implementing,
				and updating a Native Hawaiian comprehensive health care master plan that is
				designed—
							(A)to promote
				comprehensive health promotion and disease prevention services;
							(B)to maintain and
				improve the health status of Native Hawaiians; and
							(C)to support
				community-based initiatives that are reflective of holistic approaches to
				health.
							(2)Consultation
							(A)In
				generalIn carrying out this section, Papa Ola Lokahi and the
				Office of Hawaiian Affairs shall consult with representatives of—
								(i)the Native
				Hawaiian health care systems;
								(ii)the Native
				Hawaiian health centers; and
								(iii)the Native
				Hawaiian community.
								(B)Memoranda of
				understandingPapa Ola Lokahi and the Office of Hawaiian Affairs
				may enter into memoranda of understanding or agreement for the purpose of
				acquiring joint funding, or for such other purposes as are necessary, to
				accomplish the objectives of this section.
							(3)Health care
				financing study report
							(A)In
				generalNot later than 18 months after the date of enactment of
				the Native Hawaiian Health Care Improvement
				Reauthorization Act of 2009, Papa Ola Lokahi, in cooperation with
				the Office of Hawaiian Affairs and other appropriate agencies and organizations
				in the State (including the Department of Health and the Department of Human
				Services of the State) and appropriate Federal agencies (including the Centers
				for Medicare and Medicaid Services), shall submit to Congress a report that
				describes the impact of Federal and State health care financing mechanisms and
				policies on the health and well-being of Native Hawaiians.
							(B)ComponentsThe
				report shall include—
								(i)information
				concerning the impact on Native Hawaiian health and well-being of—
									(I)cultural
				competency;
									(II)risk assessment
				data;
									(III)eligibility
				requirements and exemptions; and
									(IV)reimbursement
				policies and capitation rates in effect as of the date of the report for
				service providers;
									(ii)such other
				similar information as may be important to improving the health status of
				Native Hawaiians, as that information relates to health care financing
				(including barriers to health care); and
								(iii)recommendations
				for submission to the Secretary, for review and consultation with the Native
				Hawaiian community.
								(b)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out subsection (a).
					6.Functions of
				Papa Ola Lokahi
					(a)In
				GeneralPapa Ola Lokahi—
						(1)shall be
				responsible for—
							(A)the coordination,
				implementation, and updating, as appropriate, of the comprehensive health care
				master plan under section 5;
							(B)the training and
				education of individuals providing health services;
							(C)the
				identification of and research (including behavioral, biomedical,
				epidemiological, and health service research) into the diseases that are most
				prevalent among Native Hawaiians; and
							(D)the development
				and maintenance of an institutional review board for all research projects
				involving all aspects of Native Hawaiian health, including behavioral,
				biomedical, epidemiological, and health service research;
							(2)may receive
				special project funds (including research endowments under section 736 of the
				Public Health Service Act (42 U.S.C.
				293)) made available for the purpose of—
							(A)research on the
				health status of Native Hawaiians; or
							(B)addressing the
				health care needs of Native Hawaiians; and
							(3)shall serve as a
				clearinghouse for—
							(A)the collection
				and maintenance of data associated with the health status of Native
				Hawaiians;
							(B)the
				identification and research into diseases affecting Native Hawaiians;
							(C)the availability
				of Native Hawaiian project funds, research projects, and publications;
							(D)the collaboration
				of research in the area of Native Hawaiian health; and
							(E)the timely
				dissemination of information pertinent to the Native Hawaiian health care
				systems.
							(b)Consultation
						(1)In
				generalThe Secretary and the Secretary of each other Federal
				agency shall—
							(A)consult with Papa
				Ola Lokahi; and
							(B)provide Papa Ola
				Lokahi and the Office of Hawaiian Affairs, at least once annually, an
				accounting of funds and services provided by the Secretary to assist in
				accomplishing the purposes described in section 4.
							(2)Components of
				accountingThe accounting under paragraph (1)(B) shall include an
				identification of—
							(A)the amount of
				funds expended explicitly for and benefitting Native Hawaiians;
							(B)the number of
				Native Hawaiians affected by those funds;
							(C)the
				collaborations between the applicable Federal agency and Native Hawaiian groups
				and organizations in the expenditure of those funds; and
							(D)the amount of
				funds used for—
								(i)Federal
				administrative purposes; and
								(ii)the provision of
				direct services to Native Hawaiians.
								(c)Fiscal
				Allocation and Coordination of Programs and Services
						(1)RecommendationsPapa
				Ola Lokahi shall provide annual recommendations to the Secretary with respect
				to the allocation of all amounts made available under this Act.
						(2)CoordinationPapa
				Ola Lokahi shall, to the maximum extent practicable, coordinate and assist the
				health care programs and services provided to Native Hawaiians under this Act
				and other Federal laws.
						(3)Representation
				on commissionThe Secretary, in consultation with Papa Ola
				Lokahi, shall make recommendations for Native Hawaiian representation on the
				President’s Advisory Commission on Asian Americans and Pacific
				Islanders.
						(d)Technical
				SupportPapa Ola Lokahi shall provide statewide infrastructure to
				provide technical support and coordination of training and technical assistance
				to—
						(1)the Native
				Hawaiian health care systems; and
						(2)the Native
				Hawaiian health centers.
						(e)Relationships
				With Other Agencies
						(1)AuthorityPapa
				Ola Lokahi may enter into agreements or memoranda of understanding with
				relevant institutions, agencies, or organizations that are capable of
				providing—
							(A)health-related
				resources or services to Native Hawaiians and the Native Hawaiian health care
				systems; or
							(B)resources or
				services for the implementation of the national policy described in section
				4.
							(2)Health care
				financing
							(A)Federal
				consultation
								(i)In
				generalBefore adopting any policy, rule, or regulation that may
				affect the provision of services or health insurance coverage for Native
				Hawaiians, a Federal agency that provides health care financing and carries out
				health care programs (including the Centers for Medicare and Medicaid Services)
				shall consult with representatives of—
									(I)the Native
				Hawaiian community;
									(II)Papa Ola Lokahi;
				and
									(III)organizations
				providing health care services to Native Hawaiians in the State.
									(ii)Identification
				of effectsAny consultation by a Federal agency under clause (i)
				shall include an identification of the effect of any policy, rule, or
				regulation proposed by the Federal agency.
								(B)State
				consultationBefore making any change in an existing program or
				implementing any new program relating to Native Hawaiian health, the State
				shall engage in meaningful consultation with representatives of—
								(i)the Native
				Hawaiian community;
								(ii)Papa Ola Lokahi;
				and
								(iii)organizations
				providing health care services to Native Hawaiians in the State.
								(C)Consultation on
				federal health insurance programs
								(i)In
				generalThe Office of Hawaiian Affairs, in collaboration with
				Papa Ola Lokahi, may develop consultative, contractual, or other arrangements,
				including memoranda of understanding or agreement, with—
									(I)the Centers for
				Medicare and Medicaid Services;
									(II)the agency of
				the State that administers or supervises the administration of the State plan
				or waiver approved under title XVIII, XIX, or XXI of the
				Social Security Act (42 U.S.C. 1395 et
				seq.) for the payment of all or a part of the health care services provided to
				Native Hawaiians who are eligible for medical assistance under the State plan
				or waiver; or
									(III)any other
				Federal agency providing full or partial health insurance to Native
				Hawaiians.
									(ii)Contents of
				arrangementsAn arrangement under clause (i) may address—
									(I)appropriate
				reimbursement for health care services, including capitation rates and
				fee-for-service rates for Native Hawaiians who are entitled to or eligible for
				insurance;
									(II)the scope of
				services; or
									(III)other matters
				that would enable Native Hawaiians to maximize health insurance benefits
				provided by Federal and State health insurance programs.
									(3)Traditional
				healers
							(A)In
				generalThe provision of health services under any program
				operated by the Department or another Federal agency (including the Department
				of Veterans Affairs) may include the services of—
								(i)traditional
				Native Hawaiian healers; or
								(ii)traditional
				healers providing traditional health care practices (as those terms are defined
				in section 4 of the Indian Health Care
				Improvement Act (25 U.S.C. 1603).
								(B)ExemptionServices
				described in subparagraph (A) shall be exempt from national accreditation
				reviews, including reviews conducted by—
								(i)the Joint
				Commission on Accreditation of Healthcare Organizations; and
								(ii)the Commission
				on Accreditation of Rehabilitation Facilities.
								7.Native Hawaiian
				health care
					(a)Comprehensive
				Health Promotion, Disease Prevention, and Other Health Services
						(1)Grants and
				contractsThe Secretary, in consultation with Papa Ola Lokahi,
				may make grants to, or enter into contracts with 1 or more Native Hawaiian
				health care systems for the purpose of providing comprehensive health promotion
				and disease prevention services, as well as other health services, to Native
				Hawaiians who desire and are committed to bettering their own health.
						(2)Limitation on
				number of entitiesThe Secretary may make a grant to, or enter
				into a contract with, not more than 8 Native Hawaiian health care systems under
				this subsection for any fiscal year.
						(b)Planning Grant
				or ContractIn addition to grants and contracts under subsection
				(a), the Secretary may make a grant to, or enter into a contract with, Papa Ola
				Lokahi for the purpose of planning Native Hawaiian health care systems to serve
				the health needs of Native Hawaiian communities on each of the islands of
				O‘ahu, Moloka‘i, Maui, Hawai‘i, Lana‘i, Kaua‘i, Kaho‘lawe, and Ni‘ihau in the
				State.
					(c)Health Services
				To Be Provided
						(1)In
				generalEach recipient of funds under subsection (a) may provide
				or arrange for—
							(A)outreach services
				to inform and assist Native Hawaiians in accessing health services;
							(B)education in
				health promotion and disease prevention for Native Hawaiians that, wherever
				practicable, is provided by—
								(i)Native Hawaiian
				health care practitioners;
								(ii)community
				outreach workers;
								(iii)counselors;
								(iv)cultural
				educators; and
								(v)other disease
				prevention providers;
								(C)services of
				individuals providing health services;
							(D)collection of
				data relating to the prevention of diseases and illnesses among Native
				Hawaiians; and
							(E)support of
				culturally appropriate activities that enhance health and wellness, including
				land-based, water-based, ocean-based, and spiritually-based projects and
				programs.
							(2)Traditional
				healersThe health care services referred to in paragraph (1)
				that are provided under grants or contracts under subsection (a) may be
				provided by traditional Native Hawaiian healers, as appropriate.
						(d)Federal Tort
				Claims ActAn individual who provides a medical, dental, or other
				service referred to in subsection (a)(1) for a Native Hawaiian health care
				system, including a provider of a traditional Native Hawaiian healing service,
				shall be—
						(1)treated as if the
				individual were a member of the Public Health Service; and
						(2)subject to
				section 224 of the Public Health Service
				Act (42 U.S.C. 233).
						(e)Site for Other
				Federal Payments
						(1)In
				generalA Native Hawaiian health care system that receives funds
				under subsection (a) may serve as a Federal loan repayment facility.
						(2)Remission of
				paymentsA facility described in paragraph (1) shall be designed
				to enable health and allied-health professionals to remit payments with respect
				to loans provided to the professionals under any Federal loan program.
						(f)Restriction on
				Use of Grant and Contract FundsThe Secretary shall not make a
				grant to, or enter into a contract with, an entity under subsection (a) unless
				the entity agrees that amounts received under the grant or contract will not,
				directly or through contract, be expended—
						(1)for any service
				other than a service described in subsection (c)(1);
						(2)to purchase or
				improve real property (other than minor remodeling of existing improvements to
				real property); or
						(3)to purchase major
				medical equipment.
						(g)Limitation on
				Charges for ServicesThe Secretary shall not make a grant to, or
				enter into a contract with, an entity under subsection (a) unless the entity
				agrees that, whether health services are provided directly or under a
				contract—
						(1)any health
				service under the grant or contract will be provided without regard to the
				ability of an individual receiving the health service to pay for the health
				service; and
						(2)the entity will
				impose for the delivery of such a health service a charge that is—
							(A)made according to
				a schedule of charges that is made available to the public; and
							(B)adjusted to
				reflect the income of the individual involved.
							(h)Authorization
				of Appropriations
						(1)General
				grantsThere are authorized to be appropriated such sums as are
				necessary to carry out subsection (a) for each of fiscal years 2009 through
				2014.
						(2)Planning
				grantsThere are authorized to be appropriated such sums as are
				necessary to carry out subsection (b) for each of fiscal years 2009 through
				2014.
						(3)Health
				servicesThere are authorized to be appropriated such sums as are
				necessary to carry out subsection (c) for each of fiscal years 2009 through
				2014.
						8.Administrative
				grant for Papa Ola Lokahi
					(a)In
				GeneralIn addition to any other grant or contract under this
				Act, the Secretary may make grants to, or enter into contracts with, Papa Ola
				Lokahi for—
						(1)coordination,
				implementation, and updating (as appropriate) of the comprehensive health care
				master plan developed under section 5;
						(2)training and
				education for providers of health services;
						(3)identification of
				and research (including behavioral, biomedical, epidemiologic, and health
				service research) into the diseases that are most prevalent among Native
				Hawaiians;
						(4)a clearinghouse
				function for—
							(A)the collection
				and maintenance of data associated with the health status of Native
				Hawaiians;
							(B)the
				identification and research into diseases affecting Native Hawaiians;
				and
							(C)the availability
				of Native Hawaiian project funds, research projects, and publications;
							(5)the establishment
				and maintenance of an institutional review board for all health-related
				research involving Native Hawaiians;
						(6)the coordination
				of the health care programs and services provided to Native Hawaiians;
				and
						(7)the
				administration of special project funds.
						(b)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out subsection (a) for each of fiscal years 2009
				through 2014.
					9.Administration
				of grants and contracts
					(a)Terms and
				ConditionsThe Secretary shall include in any grant made or
				contract entered into under this Act such terms and conditions as the Secretary
				considers necessary or appropriate to ensure that the objectives of the grant
				or contract are achieved.
					(b)Periodic
				ReviewThe Secretary shall periodically evaluate the performance
				of, and compliance with, grants and contracts under this Act.
					(c)Administrative
				RequirementsThe Secretary shall not make a grant or enter into a
				contract under this Act with an entity unless the entity—
						(1)agrees to
				establish such procedures for fiscal control and fund accounting as the
				Secretary determines are necessary to ensure proper disbursement and accounting
				with respect to the grant or contract;
						(2)agrees to ensure
				the confidentiality of records maintained on individuals receiving health
				services under the grant or contract;
						(3)with respect to
				providing health services to any population of Native Hawaiians, a substantial
				portion of which has a limited ability to speak the English language—
							(A)has developed and
				has the ability to carry out a reasonable plan to provide health services under
				the grant or contract through individuals who are able to communicate with the
				population involved in the language and cultural context that is most
				appropriate; and
							(B)has designated at
				least 1 individual who is fluent in English and the appropriate language to
				assist in carrying out the plan;
							(4)with respect to
				health services that are covered under a program under title XVIII, XIX, or XXI
				of the Social Security Act (42 U.S.C.
				1395 et seq.) (including any State plan), or under any other Federal health
				insurance plan—
							(A)if the entity
				will provide under the grant or contract any of those health services
				directly—
								(i)has entered into
				a participation agreement under each such plan; and
								(ii)is qualified to
				receive payments under the plan; and
								(B)if the entity
				will provide under the grant or contract any of those health services through a
				contract with an organization—
								(i)ensures that the
				organization has entered into a participation agreement under each such plan;
				and
								(ii)ensures that the
				organization is qualified to receive payments under the plan; and
								(5)agrees to submit
				to the Secretary and Papa Ola Lokahi an annual report that—
							(A)describes the use
				and costs of health services provided under the grant or contract (including
				the average cost of health services per user); and
							(B)provides such
				other information as the Secretary determines to be appropriate.
							(d)Contract
				Evaluation
						(1)Determination
				of noncomplianceIf, as a result of evaluations conducted by the
				Secretary, the Secretary determines that an entity has not complied with or
				satisfactorily performed a contract entered into under section 7, the Secretary
				shall, before renewing the contract—
							(A)attempt to
				resolve the areas of noncompliance or unsatisfactory performance; and
							(B)modify the
				contract to prevent future occurrences of the noncompliance or unsatisfactory
				performance.
							(2)NonrenewalIf
				the Secretary determines that the noncompliance or unsatisfactory performance
				described in paragraph (1) with respect to an entity cannot be resolved and
				prevented in the future, the Secretary—
							(A)shall not renew
				the contract with the entity; and
							(B)may enter into a
				contract under section 7 with another entity referred to in section 7(a)(3)
				that provides services to the same population of Native Hawaiians served by the
				entity the contract with which was not renewed by reason of this
				paragraph.
							(3)Consideration
				of resultsIn determining whether to renew a contract entered
				into with an entity under this Act, the Secretary shall consider the results of
				the evaluations conducted under this section.
						(4)Application of
				federal lawsEach contract entered into by the Secretary under
				this Act shall be in accordance with all Federal contracting laws (including
				regulations), except that, in the discretion of the Secretary, such a contract
				may—
							(A)be negotiated
				without advertising; and
							(B)be exempted from
				subchapter III of chapter 31, United States Code.
							(5)PaymentsA
				payment made under any contract entered into under this Act—
							(A)may be
				made—
								(i)in
				advance;
								(ii)by means of
				reimbursement; or
								(iii)in
				installments; and
								(B)shall be made on
				such conditions as the Secretary determines to be necessary to carry out this
				Act.
							(e)Report
						(1)In
				generalFor each fiscal year during which an entity receives or
				expends funds under a grant or contract under this Act, the entity shall submit
				to the Secretary and to Papa Ola Lokahi an annual report that describes—
							(A)the activities
				conducted by the entity under the grant or contract;
							(B)the amounts and
				purposes for which Federal funds were expended; and
							(C)such other
				information as the Secretary may request.
							(2)AuditsThe
				reports and records of any entity concerning any grant or contract under this
				Act shall be subject to audit by—
							(A)the
				Secretary;
							(B)the Inspector
				General of the Department of Health and Human Services; and
							(C)the Comptroller
				General of the United States.
							(f)Annual Private
				AuditThe Secretary shall allow as a cost of any grant made or
				contract entered into under this Act the cost of an annual private audit
				conducted by a certified public accountant to carry out this section.
					10.Assignment of
				personnel
					(a)In
				GeneralThe Secretary may enter into an agreement with Papa Ola
				Lokahi or any of the Native Hawaiian health care systems for the assignment of
				personnel of the Department of Health and Human Services with relevant
				expertise for the purpose of—
						(1)conducting
				research; or
						(2)providing
				comprehensive health promotion and disease prevention services and health
				services to Native Hawaiians.
						(b)Applicable
				Federal Personnel ProvisionsAny assignment of personnel made by
				the Secretary under any agreement entered into under subsection (a) shall be
				treated as an assignment of Federal personnel to a local government that is
				made in accordance with subchapter VI of chapter 33 of title 5, United States
				Code.
					11.Native Hawaiian
				health scholarships and fellowships
					(a)EligibilitySubject
				to the availability of amounts appropriated under subsection (c), the Secretary
				shall provide to Papa Ola Lokahi, through a direct grant or a cooperative
				agreement, funds for the purpose of providing scholarship and fellowship
				assistance, counseling, and placement service assistance to students who are
				Native Hawaiians.
					(b)PriorityA
				priority for scholarships under subsection (a) may be provided to employees
				of—
						(1)the Native
				Hawaiian Health Care Systems; and
						(2)the Native
				Hawaiian Health Centers.
						(c)Terms and
				Conditions
						(1)Scholarship
				assistance
							(A)In
				generalThe scholarship assistance under subsection (a) shall be
				provided in accordance with subparagraphs (B) through (G).
							(B)NeedThe
				provision of scholarships in each type of health profession training shall
				correspond to the need for each type of health professional to serve the Native
				Hawaiian community in providing health services, as identified by Papa Ola
				Lokahi.
							(C)Eligible
				applicantsTo the maximum extent practicable, the Secretary shall
				select scholarship recipients from a list of eligible applicants submitted by
				Papa Ola Lokahi.
							(D)Obligated
				service requirement
								(i)In
				generalAn obligated service requirement for each scholarship
				recipient (except for a recipient receiving assistance under paragraph (2))
				shall be fulfilled through service, in order of priority, in—
									(I)any of the Native
				Hawaiian health care systems;
									(II)any of the
				Native Hawaiian health centers;
									(III)1 or more
				health professions shortage areas, medically underserved areas, or geographic
				areas or facilities similarly designated by the Public Health Service in the
				State;
									(IV)a Native
				Hawaiian organization that serves a geographical area, facility, or
				organization that serves a significant Native Hawaiian population;
									(V)any public agency
				or nonprofit organization providing services to Native Hawaiians; or
									(VI)any of the
				uniformed services of the United States.
									(ii)AssignmentThe
				placement service for a scholarship shall assign each Native Hawaiian
				scholarship recipient to 1 or more appropriate sites for service in accordance
				with clause (i).
								(E)Counseling,
				retention, and support servicesThe provision of academic and
				personal counseling, retention and other support services—
								(i)shall not be
				limited to scholarship recipients under this section; and
								(ii)shall be made
				available to recipients of other scholarship and financial aid programs
				enrolled in appropriate health professions training programs.
								(F)Financial
				assistanceAfter consultation with Papa Ola Lokahi, financial
				assistance may be provided to a scholarship recipient during the period that
				the recipient is fulfilling the service requirement of the recipient in any
				of—
								(i)the Native
				Hawaiian health care systems; or
								(ii)the Native
				Hawaiians health centers.
								(G)Distance
				learning recipientsA scholarship may be provided to a Native
				Hawaiian who is enrolled in an appropriate distance learning program offered by
				an accredited educational institution.
							(2)Fellowships
							(A)In
				generalPapa Ola Lokahi may provide financial assistance in the
				form of a fellowship to a Native Hawaiian health professional who is—
								(i)a
				Native Hawaiian community health representative, outreach worker, or health
				program administrator in a professional training program;
								(ii)a Native
				Hawaiian providing health services; or
								(iii)a Native
				Hawaiian enrolled in a certificated program provided by traditional Native
				Hawaiian healers in any of the traditional Native Hawaiian healing practices
				(including lomi-lomi, la‘au lapa‘au, and ho‘oponopono).
								(B)Types of
				assistanceAssistance under subparagraph (A) may include a
				stipend for, or reimbursement for costs associated with, participation in a
				program described in that paragraph.
							(3)Rights and
				benefitsAn individual who is a health professional designated in
				section 338A of the Public Health Service
				Act (42 U.S.C. 254l) who receives a
				scholarship under this subsection while fulfilling a service requirement under
				that Act shall retain the same rights and benefits as members of the National
				Health Service Corps during the period of service.
						(4)No inclusion of
				assistance in gross incomeFinancial assistance provided under
				this section shall be considered to be qualified scholarships for the purpose
				of section 117 of the Internal Revenue Code of 1986.
						(d)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out subsections (a) and (c)(2) for each of
				fiscal years 2009 through 2014.
					12.ReportFor each fiscal year, the President shall,
				at the time at which the budget of the United States is submitted under section
				1105 of title 31, United States Code, submit to Congress a report on the
				progress made in meeting the purposes of this Act, including—
					(1)a review of
				programs established or assisted in accordance with this Act; and
					(2)an assessment of
				and recommendations for additional programs or additional assistance necessary
				to provide, at a minimum, health services to Native Hawaiians, and ensure a
				health status for Native Hawaiians, that are at a parity with the health
				services available to, and the health status of, the general population.
					13.Use of Federal
				Government facilities and sources of supply
					(a)In
				GeneralThe Secretary shall permit an organization that enters
				into a contract or receives grant under this Act to use in carrying out
				projects or activities under the contract or grant all existing facilities
				under the jurisdiction of the Secretary (including all equipment of the
				facilities), in accordance with such terms and conditions as may be agreed on
				for the use and maintenance of the facilities or equipment.
					(b)Donation of
				PropertyThe Secretary may donate to an organization that enters
				into a contract or receives grant under this Act, for use in carrying out a
				project or activity under the contract or grant, any personal or real property
				determined to be in excess of the needs of the Department or the General
				Services Administration.
					(c)Acquisition of
				Surplus PropertyThe Secretary may acquire excess or surplus
				Federal Government personal or real property for donation to an organization
				under subsection (b) if the Secretary determines that the property is
				appropriate for use by the organization for the purpose for which a contract
				entered into or grant received by the organization is authorized under this
				Act.
					14.Demonstration
				projects of national significance
					(a)Authority and
				Areas of Interest
						(1)In
				generalThe Secretary, in consultation with Papa Ola Lokahi, may
				allocate amounts made available under this Act, or any other Act, to carry out
				Native Hawaiian demonstration projects of national significance.
						(2)Areas of
				interestA demonstration project described in paragraph (1) may
				relate to such areas of interest as—
							(A)the development
				of a centralized database and information system relating to the health care
				status, health care needs, and wellness of Native Hawaiians;
							(B)the education of
				health professionals, and other individuals in institutions of higher learning,
				in health and allied health programs in healing practices, including Native
				Hawaiian healing practices;
							(C)the integration
				of Western medicine with complementary healing practices, including traditional
				Native Hawaiian healing practices;
							(D)the use of
				telehealth and telecommunications in—
								(i)chronic and
				infectious disease management; and
								(ii)health promotion
				and disease prevention;
								(E)the development
				of appropriate models of health care for Native Hawaiians and other indigenous
				people, including—
								(i)the provision of
				culturally competent health services;
								(ii)related
				activities focusing on wellness concepts;
								(iii)the development
				of appropriate kupuna care programs; and
								(iv)the development
				of financial mechanisms and collaborative relationships leading to universal
				access to health care; and
								(F)the establishment
				of—
								(i)a
				Native Hawaiian Center of Excellence for Nursing at the University of Hawai'i
				at Hilo;
								(ii)a Native
				Hawaiian Center of Excellence for Mental Health at the University of Hawai'i at
				Manoa;
								(iii)a Native
				Hawaiian Center of Excellence for Maternal Health and Nutrition at the
				Waimanalo Health Center;
								(iv)a Native
				Hawaiian Center of Excellence for Research, Training, Integrated Medicine at
				Molokai General Hospital; and
								(v)a
				Native Hawaiian Center of Excellence for Complementary Health and Health
				Education and Training at the Waianae Coast Comprehensive Health Center.
								(3)Centers of
				excellencePapa Ola Lokahi, and any centers established under
				paragraph (2)(F), shall be considered to be qualified as Centers of Excellence
				under sections 485F and 903(b)(2)(A) of the Public Health Service Act (42 U.S.C. 287c–32,
				299a–1).
						(b)Nonreduction in
				other fundingThe allocation of funds for demonstration projects
				under subsection (a) shall not result in any reduction in funds required by the
				Native Hawaiian health care systems, the Native Hawaiian Health Centers, the
				Native Hawaiian Health Scholarship Program, or Papa Ola Lokahi to carry out the
				respective responsibilities of those entities under this Act.
					15.Rule of
				constructionNothing in this
				Act restricts the authority of the State to require licensing of, and issue
				licenses to, health practitioners.
				16.Compliance with
				Budget ActAny new spending
				authority described in subparagraph (A) or (B) of section 401(c)(2) of the
				Congressional Budget Act of 1974 (2 U.S.C. 651(c)(2)) that is provided under
				this Act shall be effective for any fiscal year only to such extent or in such
				amounts as are provided for in Acts of appropriation.
				17.SeverabilityIf any provision of this Act, or the
				application of any such provision to any person or circumstance, is determined
				by a court of competent jurisdiction to be invalid, the remainder of this Act,
				and the application of the provision to a person or circumstance other than
				that to which the provision is held invalid, shall not be affected by that
				holding.
				.
		
